Citation Nr: 1004185	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling from January 29, 2009, and as 30 percent disability 
prior to that date.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative arthritis of the thoracolumbar 
spine.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
January 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April and June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In June 2009, the Veteran's disability rating for his PTSD 
was increased to 50 percent, effective January 29, 2009.  
This action did not satisfy the Veteran's appeal.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's PTSD 
has been manifested by occupational and social impairment 
which most nearly approximates reduced reliability and 
productivity.  

2.  Forward flexion of the thoracolumbar spine is not limited 
to 30 degrees or less; the entire thoracolumbar spine is not 
ankylosed, there is no significant neurological impairment 
due to the disability, and there have been no incapacitating 
episodes


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent, but not higher, for PTSD have been met throughout 
the initial rating period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative arthritis of the thoracolumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5242 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in August 2005 and May 2006.  
Although the May 2006 letter was mailed after the initial 
adjudication of the veteran's claim for a higher rating for 
his back disability, the Board has determined that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the receipt of all pertinent evidence, 
the originating agency readjudicated the claim.  There is no 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

PTSD

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Degenerative Arthritis of the Thoracolumbar Spine

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.

Degenerative arthritis of the spine is to be evaluated under 
the general rating formula for rating diseases and injuries 
of the spine (outlined below).  38 C.F.R.     § 4.71a, 
Diagnostic Codes 5242.  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined below), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or if there is a vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 (2009) concerning lack 
of normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2009) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2009) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  

PTSD

The Veteran was granted service connection for PTSD in a June 
2006 rating decision.  A 30 percent disability was assigned 
effective July 29, 2005.  The Veteran appealed this rating, 
contending that the severity of his disability warranted a 
higher rating.  In June 2009, the Veteran's disability rating 
was increased to 50 percent, effective January 29, 2009.

The Veteran was first afforded a VA fee-basis examination for 
his PTSD in April 2006.  At the time of this examination, the 
Veteran indicated that he experienced flashbacks, nightmares, 
difficulty falling asleep, recurring memories, and 
obsessional rituals including hand-washing and showering.  He 
described himself as emotionally cut-off and avoidant.  He 
further indicated that he resigned from his job due to his 
anger issue and temper.  As for family relationships, he 
indicated that he is married and his relationship with his 
wife could be better.  He also described himself as a loner, 
and noted that he only felt safe at church.  Other symptoms 
reported included persistent recurring dreams, avoidance, 
restriction of affect, detachment, exaggerated startle 
response, difficulty concentrating, hypervigilance, outbursts 
of anger, and irritability.  

Upon mental status examination, the examiner found that the 
Veteran's orientation was within normal limits, and the 
Veteran was adequately groomed.  His mood was described as 
normal.  Panic attacks occurring less than 1 time per week 
were also noted.  There was no history of delusion, but it 
was not that the Veteran experienced mild memory loss and 
obsessional rituals, such as showering and checking, severe 
enough to interfere with his routine activities.  A Global 
Assessment of Function (GAF) score of 55 was assigned.  The 
examiner concluded by noting that the Veteran occasionally 
had some interference in performing activities of daily 
living and found that his PTSD resulted in reduced 
reliability and productivity.

A report by the Goldsboro Psychiatric Clinic indicates that 
the Veteran was examined in October 2006.  Symptoms noted 
included nightmares 3 to 4 times per week, disturbed sleep, 
flashbacks, and hypervigilance.  It was also indicated that 
the Veteran only occasionally socialized with family and 
friends.  Also, the Veteran's memory was described as 
severely impaired.  The Veteran reported that he heard his 
name being called and voices in his home, as well as saw 
shadows moving out of the corner of his eye.  The examiner 
described the resulting impairment in his ability to sustain 
social and work relationships as moderate.  A GAF score of 40 
was assigned at that time.

The Veteran was afforded another VA fee-basis examination in 
January 2009.  At this time, the Veteran reported that he did 
not sleep in the same bed as his wife, as she was "scared" 
of him and his mood swings.  Other symptoms endorsed included 
flashbacks, hearing his name being called, memory loss, and 
suicidal thoughts without plan.  The Veteran indicated that 
his relationship with his wife was fine except for when he 
experienced a flashback.  As for other social relationships, 
he stated that he did not have any friends.  While the 
Veteran indicated he resigned from his job due to anger 
issues, he indicated that he did still preach at his church.  

Upon mental status examination, the examiner found that the 
Veteran had impaired impulse control, irritability, and no 
interest or pleasure in life.  It was further noted that the 
veteran experienced panic attacks approximately 1 time per 
week, occasional hallucinations, and mild memory impairment.  
A GAF score of 45 was assigned.  The examiner found that 
there would be occasional interference with the activities of 
daily living and difficulty establishing work relationships.  
He also noted that the Veteran would be able to maintain an 
effective family role function, but that there would be 
intermittent inability to perform recreational or leisurely 
pursuits.

VA outpatient treatment records also note some of the 
Veteran's PTSD symptomatology.  For example, in July 2005, it 
was noted that the Veteran was distraught, anxious, and 
hostile toward his wife and that he was experiencing 
increasing difficulties over handling of memories in Vietnam.  
He was described as edgy, anxious, and uptight.

A statement from the Veteran's wife notes that she has 
witnessed a change in the Veteran due to his experiences in 
Vietnam.  She described his mood swings, disturbed sleep, and 
distance whether together or in a group.

After careful consideration, the Board has determined that 
the Veteran is entitled to a 50 percent disability rating for 
PTSD for the entire period of this claim, as the impairment 
from the Veteran's PTSD more nearly approximates the reduced 
reliability and productivity contemplated by a 50 percent 
disability rating than the occasional decrease in work 
efficiency and inability to perform occupational tasks 
contemplated by a 30 percent rating.  In this regard, the 
Board notes that the Veteran's post-service VA and private 
treatment records and VA examination reports indicate that 
the Veteran experiences anxiety, sleep disturbance, 
hypervigilance, intrusive thoughts, irritability, infrequent 
panic attacks, and occasional suicidal ideation.  These 
symptoms have affected his ability to maintain effective work 
and social relationships.  

With respect to the period prior to January 29, 2009, the 
Board notes that the symptomatology which supports a 50 
percent disability rating for the period subsequent to this 
date was also present for the entirety of the period on 
appeal.  
Examinations and medical records from 2006 evidence that the 
Veteran has suffered from PTSD productive of nightmares, 
emotional detachment, hypervigilance, irritability and 
depression that caused social and occupational impairment.  
Moreover, the Board notes that the 2006 VA examiner 
specifically found that the Veteran's PTSD resulted in 
reduced reliability and productivity, as contemplated by the 
50 percent disability rating.  Accordingly, the Board has 
determined that a 50 percent rating is also in order for the 
initial rating period prior to January 29, 2009.

The evidence does not show that the occupational and social 
impairment from the disability more nearly approximates the 
deficiencies in most areas contemplated by a 70 percent 
rating.  Although the Veteran has reported occasional 
obsessional rituals and suicidal ideation, none of the other 
symptoms associated with a rating in excess of 50 percent has 
been found.  The Board further notes that the evidence 
indicates that the Veteran still maintains a relationship 
with his wife, so it cannot be said that he is unable to 
establish and maintain effective relationships.  With respect 
to the Veteran's PTSD and his ability to work, the Board 
emphasizes the specific findings of the 2006 and 2009 VA 
examiner indicating reduced productivity and functioning, but 
not deficiencies in most areas.  Moreover, the Veteran has 
indicated that he still preaches as a minister in his church.

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran has been assigned GAF scores ranging from 40 to 55.  
The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  A score of 51 to 
60 is assigned where there are moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The GAF scores do not correlate to 
any specific rating.  To the extent that the GAF scores 
suggest a greater degree of impairment than that recognized 
by a 50 percent rating, the Board has found the examination 
findings and the actual assessments of the Veteran's 
occupational and social functioning to be more probative.  

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the Board concludes that the Veteran is entitled 
to a 50 percent rating, but not higher, for the entire 
initial-rating period.  




Thoracolumbar Spine Disability

By way of history, the Veteran was granted service connection 
for his mid and low back disability in an April 1987 rating 
decision.  The disability was assigned a 20 percent rating, 
effective February 1, 1987.  He filed the instant claim for 
an increased rating in July 2005, and appeals an April 2006 
rating decision maintaining the 20 percent disability.

In response to his claim for an increased rating, the Veteran 
was afforded a VA fee-basis examination in February 2006.  At 
the time of this examination, the Veteran reported symptoms 
including constant pain travelling toward his lower stomach 
and lower legs, which led to inability to run or walk for 
long periods of time.  However, he claimed his back problem 
did not cause incapacitation.  

Upon physical examination, the examiner noted that the 
Veteran's posture and gait were within normal limits, and 
that he did not require an assistive device for ambulation.  
An inspection of the spine revealed a normal head position 
with symmetry, and a normal curvature of the spine.  There 
was no complaint of radiating pain on movement, muscle spasm 
was absent, and no tenderness or ankylosis was present.  
Range of motion testing revealed flexion to 90 degrees, 
extension to 30 degrees, and right and left lateral flexion 
and rotation to 30 degrees each.  The examiner was unable to 
determine whether range of motion was additionally limited by 
pain, fatigue, or incoordination without resorting to mere 
speculation.  There were no signs of intervertebral disc 
syndromes with chronic and permanent nerve root impingement.  
An X-ray study revealed moderate degenerative changes at the 
L4-5 disc level and advanced degenerative changes at the L5-
S1 disc level.

The Veteran was afforded another VA fee-basis examination in 
February 2009.  The Veteran endorsed current symptoms of 
stiffness, numbness, and pain traveling throughout his back 
and lower legs.  He claimed that he had been incapacitated on 
2 occasions in the past 12 months.  The examiner observed 
that the Veteran's posture was abnormal and that the Veteran 
stood in a stooped-forward or kyphotic position.  The 
Veteran's gait was also guarded, and he used a cane.  There 
was no evidence of radiating pain or spasms, but there was 
tenderness throughout the lower lumbar paraspinal muscles on 
palpation.  Straight leg raising test was negative 
bilaterally and there was no evidence of ankylosis.  Range of 
motion testing revealed flexion to 50 degrees and extension 
to 20 degrees.  Rotation and lateral flexion were 20 degrees 
on all sides.  There were pain, fatigue, and weakness on 
repetition, but there was no additional loss of range of 
motion due to these factors.  The examiner also found that 
the Veteran did not have intervertebral disc syndrome, and 
that the curvature of his spine was within normal limits.  
There was normal motor and secondary function of the lower 
extremities and deep tendon reflexes at the knees and ankles 
were normal.  

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to a disability rating in 
excess of 20 percent for his degenerative arthritis of the 
thoracolumbar spine.  None of the treatment records or VA 
examination reports provides any findings supporting a higher 
rating on the basis of functional impairment of the spine.  
The medical evidence of record does not show that forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less, or that there is favorable ankylosis of the entire 
thoracolumbar spine, which would warrant a higher rating.  
Moreover, while pain and fatigue were noted upon repetitive 
motion during the February 2009 examination, there was no 
additional loss of range of motion due to these factors.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  In particular, the Board notes that while 
the Veteran has complained of incapacitation at times, the 
record does not show that the Veteran has experienced any 
incapacitating episodes requiring bed rest prescribed by a 
physician.  In addition, the record does not confirm that he 
has experienced any significant neurological impairment in 
either lower extremity as a result of the disability.  While 
the Veteran has complained of radiating pain into the lower 
extremities, testing of the lower extremities during both VA 
examinations revealed that motor and sensory function were 
both within normal limits.  Moreover, neither of the VA 
examiners found evidence of intervertebral disc syndrome.

The Board has considered the Veteran's statements regarding 
the severity of his back condition, and that this condition 
affects his ability to work and perform other daily 
activities.  The Veteran has been granted a 20 percent 
disability rating because of the functional impairment 
resulting from the disability.  As explained above, the 
objective evidence shows that he does not have sufficient 
functional impairment to warrant a higher rating.  The Board 
has also considered the doctrine of reasonable doubt but has 
determined that it is not applicable to the claim because the 
preponderance of the evidence is against the claim.

Other Considerations

Consideration has been given to assigning staged ratings; 
however, at no time during the periods in question have the 
disabilities warranted more than the above discussed ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned ratings, to include the 
increased rating granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants 
a disability rating of 50 percent, but not higher, throughout 
the initial rating period, the benefit sought on appeal is 
granted to this extent and subject to the criteria governing 
the award of monetary benefits.  

Entitlement to a disability rating in excess of 20 percent 
for degenerative arthritis of the thoracolumbar spine is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


